 MAYWOOD DO-NUT CO, INC.507Maywood Do-Nut Co., Inc. and Local 27, Bakery,Confectionery & Tobacco Workers' Internation-al Union of America, AFL-CIO. Case 21-CA-18569June 12, 1981DECISION AND ORDEROn the basis of a charge filed by Local 37,Bakery, Confectionery & Tobacco Workers' Inter-national Union of America, AFL-CIO, hereafterreferred to as the Union, on January 10, 1980, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21,issued a complaint against Maywood Do-Nut Co.,Inc., hereafter referred to as Respondent, on March19, 1980. The complaint alleges that Respondentviolated Section 8(a)(5) and (1) of the Act by fail-ing to honor the Union's request, on and after De-cember 11, 1979, to furnish certain detailed wage,benefit, and job description information for eachemployee in the certified bargaining unit. Respond-ent filed an answer to the complaint on April 1,1980, in which it admitted certain of the allega-tions, but denied the commission of any unfairlabor practices.On October 29, 1980, the parties entered into astipulation to transfer this proceeding to the Boardwherein they agreed thatcertain documents wouldconstitute the entire record herein, waived all im-mediate proceedings before an administrative lawjudge, and submitted this case directly to the Boardfor it to make findings of fact and conclusions oflaw and to issue its Decision and Order. On Febru-ary 5, 1981, the Board approved the stipulation andset a date for the parties to file their briefs. There-after briefs were timely filed by Respondent andthe General Counsel.The Board has considered the entire recordherein, as stipulated to by the parties, as well as thebriefs, and makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERMaywood Do-Nut Co., Inc., is a California cor-poration engaged in the manufacturing and whole-saling of bakery products at its facility located inHuntington Park, California. Respondent annuallysells and ships goods and products valued in excessof $50,000 to customers located within the State ofCalifornia, each of which, in turn, annually pur-chases and receives goods and products valued inexcess of $50,000 directly from suppliers locatedoutside the State of California. The parties stipulat-ed, and we find, that Respondent is, and at alltimes material herein has been, an employer en-256 NLRB No. 72gaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theUnion is, and at all times material herein has been,a labor organization within the meaning of Section2(5) of the Act.111. THE UNFAIR ABOR PRACTICESA. FactsThe parties have agreed, by stipulation, that allthe production and maintenance employees, includ-ing shipping and receiving employees and truck-drivers, employed by Respondent at its HuntingtonPark, California, facility, excluding office clericalemployees, professional employees, guards and su-pervisors as defined in the Act, constitute an ap-propriate unit for collective bargaining within themeaning of Section 9(b) of the Act.On July 26, 1977, a majority of the employees inthis unit selected, in a Board-conducted election,the Union as their collective-bargaining representa-tive. On September 17, 1977, the Regional Directorfor Region 21 certified the Union as the exclusivecollective-bargaining representative. On December5, 1979, Administrative Law Judge Bernard J. Seffissued a Decision in which he found that Respond-ent had violated Section 8(a)(5) and (1) of the Actby engaging in dilatory and surface bargaining byfailing to meet with the Union at reasonable timesand places, by refusing to present counterproposals,and by utilizing negotiators with no authority tomake bargaining concessions. Shortly thereafter, onDecember 11, 1979, the Union requested that Re-spondent furnish it with certain information con-cerning each unit member: Name and address, se-niority date, wage rate, earnings for the last 2-month period, description of fringe benefits, vaca-tion benefits, holiday benefits and holidays ob-served, job title, job description, and any otherbenefits of employment. The instant complaintissued on March 19, 1980, following the Union'scharge that since December 11, 1979, Respondenthas failed to comply with this request for informa-tion.Respondent filed exceptions to the Administra-tive Law Judge's Decision, contending that theUnion was not the collective-bargaining representa-tive of a majority of the employees in the agreed-upon unit. On March 17, 1980, the Board issued itsDecision and Order, 248 NLRB 529, in which it af-firmed the rulings, findings, and conclusions of theAdministrative Law Judge and adopted his recom-MAYWOOD DO-NUT CO., INC. 507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended Order. Upon Respondent's refusal tocomply with the bargaining order, the Board hassought enforcement of its Order in the UnitedStates Court of Appeals for the Ninth Circuit.B. Contentions of the PartiesRespondent argues that its continued refusal tobargain pending the outcome of the case presentlybefore the Ninth Circuit Court of Appeals does notconstitute an additional violation of Section 8(a)(5).Respondent would have the Board either dismissthe instant complaint or remand it to the RegionalDirector until the court renders its judgment.In accord with its position in the pending en-forcement proceeding, Respondent claims a con-tinuing good-faith doubt as to the Union's majoritystatus. Further, Respondent argues that the instant8(a)(5) complaint unfairly subjects it to a multiplic-ity of suits based on a single issue which will notfully be resolved until the court renders a decisionin 248 NLRB 529. Dismissal of the instant com-plaint is thus warranted in order to avoid "harrass-ment" of Respondent.The General Counsel asserts that Respondent hasan obligation to provide information needed by abargaining representative for the proper perform-ance of its duties.' Since the information soughthere by the Union concerns the terms and condi-tions of employment of bargaining unit employees,no special showing of relevance or necessity is re-quired.2With respect to Respondent's contention that itis relieved of its bargaining obligation because of agood-faith doubt as to the Union's majority status,the General Counsel points out that this defensewas raised before the Board and found to be with-out merit in the prior case of 248 NLRB 529. TheGeneral Counsel cites Tiidee Products, Inc., 174NLRB 705 (1969), for the proposition that pendingcharges or unfair labor practice proceedings do notrelieve a party from its bargaining obligations.C. Discussion and ConclusionsWe agree with the General Counsel that the in-formation sought by the Union dealing with wagerates and employee benefits is presumptively rele-vant. Respondent has offered nothing to rebut thispresumption. We therefore conclude that Respond-ent's refusal to furnish the requested information tothe Union, the certified representative of its em-s L.R.B. v. Acme Industrial Co., 385 U.S. 432 (1967); NL.R.B. v.Truitt Manufacturing Co., 351 U.S. 149 (1956).2 Ohio Power Company, 216 NLRB 987 (1975), enfd. 531 F.2d 1381 (6thCir. 1976); Robert J Weber and Richard K. Weber d/b/a lWeber Veneer &Plywood Company, 161 NLRB 1054 (1966); Curtiss-Wright Corporation.Wright Aeronautical Division, 145 NLRB 152 (1963).ployees, constitutes a violation of Section 8(a)(5)and (1) of the Act.With respect to Respondent's request to dismissthe complaint or, in the alternative, to stay theseproceedings pending a determination in 248 NLRB529 by the United States Court of Appeals for theNinth Circuit, the request is denied. It is settledlaw that the pendency of collateral litigation doesnot suspend a respondent's duty to bargain underSection 8(a)(5).3IV. THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, we shall order it to cease anddesist therefrom and, affirmatively, to take certainaction designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1. Maywood Do-Nut Co., Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Local 37, Bakery Confectionery & TobaccoWorkers' Internation Union of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By refusing the Union's request for certainnecessary and relevant information on and afterDecember 11, 1979, Respondent violated Section8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Maywood Do-Nut Co., Inc., Huntington Park,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to Bargain in good faith with theUnion by refusing to furnish necessary and relevantrequested information, detailed below, concerningemployees' wages, benefits, and job descriptions.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-3 Keller Aluminum Chairs Southern. Inc., and Keller Ladders Southern.Inc.. subsidiaries of Keller Industries, Inc., 173 NLRB 947 (1968), citing infn. 14 Board and court decisions. See also Great Dane Trailers Inc., 191NLRB 6 (1971); Porto Kamp Manufacturing Company, Inc., 189 NLRB899 (1971); and Sec. IO(g) of the Act, which provides: "The commence-ment of proceedings under subsection (e) or ( of this section shall not.,unless specifically ordered by the court, operate as a stay of the Board'sorder." MAYWOOD DO-NUT CO., INC.509ercise of the right guaranteed them by Section 7 ofthe Act.2. Take the following affirmative action deemednecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively and ingood faith with Local 37, Bakery, Confectionery &Tobacco Workers' International Union of America,AFL-CIO, as the exclusive bargaining representa-tive of the employees in the unit set forth below,by furnishing the said labor organization with thefollowing information it has requested with respectto each unit employee: Name and address, senioritydate, wage rate, earnings for the last 2-monthperiod, description of fringe benefits, vacationbenefits, holiday benefits and holidays observed,job title, job description, and any other benefits ofemployment. The appropriate bargaining unit is:All production and maintenance employees, in-cluding shipping and receiving employees andtruckdrivers employed by Respondent at its fa-cility located at 6174 Maywood Avenue, Hun-tington Park, California, excluding office cleri-cal employees, professional employees, guards,and supervisors as defined in the Act.(b) Post at its Huntington Park, California, facili-ty copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided bythe Regional Director for Region 21, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Boars" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain in goodfaith with Local 37, Bakery, Confectionery &Tobacco Workers' International Union ofAmerica, AFL-CIO, as the exclusive bargain-ing representative of the employees in the unitset forth below, by refusing to furnish the saidlabor organization with necessary and relevantinformation it has requested with respect to allunit employees of Maywood Do-Nut Co., Inc.,as hereinafter set forth in this notice.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request, bargain collectivelyand in good faith with Local 37, Bakery, Con-fectionery & Tobacco Workers' InternationalUnion of America, AFL-CIO, as the exclusivebargaining representative of the employees inthe unit set forth below, by furnishing the saidlabor organization with the following informa-tion it has requested with respect to each unitemployee: Name and address, seniority date,wage rate, earnings for the last 2-monthperiod, description of fringe benefits, vacationbenefits, holiday benefits and holidays ob-served, job title, job description, and any otherbenefits of employment. The appropriate unitis:All production and maintenance employees,including shipping and receiving employeesand truckdrivers employed by us at our fa-cility located at 6174 Maywood Avenue,Huntington Park, California, excludingoffice clerical employees, professional em-ployees, guards, and supervisors as definedin the Act.MAYWOOD Do-NUT Co., INC.MAYWOOD DO-NUT CO., NC. 509